FILED
                           NOT FOR PUBLICATION                              MAY 21 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In re: DUSKO CAVIC;                              No. 09-60016
LJILJANA CAVIC,
                                                 BAP No. CC-08-1220-PaDC
              Debtors,

                                                 MEMORANDUM *
DUSKO CAVIC,

              Appellant,

  v.

JOHN M. WOLFE, Chapter 7 Trustee;
VESTIN MORTGAGE, INC.; UNITED
STATES TRUSTEE; MICHAEL J.
MIGAN; MICHAEL SHUSTEK; PAUL
CONNAGHAN; MATTHEW Q.
CALLISTER; JOSEPH MONA
MICHAEL; EMERALD QTR, LLC;
STAN PACK, Certified Public
Accountant; COREY B. BECK,

              Appellees.



                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
             Pappas, Carlson, and Dunn, Bankruptcy Judges, Presiding


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                         Argued and Submitted May 6, 2010
                               Pasadena, California

Before: CLIFTON and BYBEE, Circuit Judges, and KORMAN, District Judge.**

      Dusko Cavic appeals the Bankruptcy Appellate Panel’s affirmance of the

bankruptcy court’s order approving five settlement agreements between

bankruptcy trustee John M. Wolfe and defendants in adversary proceedings. We

affirm.

      Defendants argue that this appeal should be dismissed as moot because the

settlements have been consummated according to the agreements approved by the

bankruptcy court and Cavic did not diligently pursue a stay pending the outcome of

this litigation. This appeal is not moot because defendants have not met the “heavy

burden” of demonstrating that there is “no effective relief remaining for the court

to provide.” Focus Media, Inc. v. Nat’l Broad. Co. Inc. (In re Focus Media, Inc.),

378 F.3d 916, 923 (9th Cir. 2004) (internal quotation marks omitted). It might be

possible for the bankruptcy court to unwind the settlements because this matter is

limited to a small number of parties, all before the court, and presents issues

involving the transfer of money and not real property. See Baker & Drake, Inc. v.



          **
             The Honorable Edward R. Korman, Senior United States District
Judge for the Eastern District of New York, sitting by designation.

                                           2
Pub. Serv. Comm’n of Nevada, 35 F.3d 1348, 1351 (9th Cir. 1994) (holding that an

appeal is not moot when it is not impractical for the court to fashion relief and

stating that “[f]ailure to obtain a stay, standing alone, is often fatal but not

necessarily so; nor is the ‘substantial culmination’ of a relatively simple

reorganization plan”).

       Nonetheless, we affirm the BAP’s determination that the bankruptcy court

did not abuse its discretion in approving the five settlement agreements. The

bankruptcy court adequately considered the agreement created between Cavic,

Wolfe, and special counsel Michael Migan, and it found based on the information

provided that the settlement agreements were fair and equitable. See Martin v.

Kane (In re A & C Props.), 784 F.2d 1377, 1381 (9th Cir. 1986) (discussing the

factors the bankruptcy court must consider in determining the “fairness,

reasonableness and adequacy of a proposed settlement agreement”). Cavic was

given the opportunity to participate in the overbid procedures at the time the court

considered the settlement agreements, and he did not submit any overbids.

       The bankruptcy court’s subsequent allowance of reimbursement of

attorney’s fees and costs for Cavic does not render the bankruptcy court’s decision

to approve the settlements an abuse of discretion. At the time the bankruptcy court

was considering the settlement agreements, it considered, along with a wealth of


                                             3
other evidence, that Cavic had not yet been awarded the administrative claim and

that Cavic could not credit bid a yet-to-be-determined claim. The bankruptcy court

therefore did not abuse its discretion in approving the settlement agreements.

      AFFIRMED.




                                          4